    Case: 1:16-cv-07598 Document #: 53 Filed: 11/01/18 Page 1 of 2 PageID #:243




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARSHA WETZEL,                                      )
                                                    )
                             Plaintiff,             )
       v.                                           )
                                                    )      Civil Action No. 1:16-cv-07598
GLEN ST. ANDREW LIVING                              )
COMMUNITY, LLC; GLEN ST. ANDREW                     )
LIVING COMMUNITY REAL ESTATE,                       )
LLC; GLEN HEALTH & HOME                             )
MANAGEMENT, INC.; ALYSSA FLAVIN;                    )
CAROLYN DRISCOLL; and SANDRA                        )
CUBAS,                                              )
                                                    )
                                                    )
                                                    )
                            Defendants.             )
                                                    )

                 STIPULATION OF DISMISSAL OF GLEN ST. ANDREW
            LIVING COMMUNITY REAL ESTATE, LLC WITHOUT PREJUDICE

               Plaintiff Marsha Wetzel and Defendants Glen St. Andrew Living Community,

LLC, Glen St. Andrew Living Community Real Estate, LLC, Glen Health & Home

Management, Inc., Alyssa Flavin; Carolyn Driscoll, and Sandra Cubas, pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the voluntary dismissal of all of Plaintiff’s

claims against Defendant Glen St. Andrew Living Community Real Estate, LLC without

prejudice, with each party to bear its own attorneys’ fees and costs.
    Case: 1:16-cv-07598 Document #: 53 Filed: 11/01/18 Page 2 of 2 PageID #:243




Date:   November 1, 2018


Respectfully submitted,


/s/ Karen L. Loewy                          /s/ Lisa A. Hausten

Attorneys for Plaintiff Marsha Wetzel       Attorney for Defendants Glen St. Andrew
                                            Living Community, LLC; Glen St. Andrew
Karen L. Loewy                              Living Community Real Estate, LLC; Glen
LAMBDA LEGAL DEFENSE AND                    Health & Home Management, Inc.; Alyssa
EDUCATION FUND, INC.                        Flavin; Carolyn Driscoll; and Sandra Cubas
120 Wall Street, 19th Floor
New York, NY 10005                          Lisa A. Hausten
E-mail: kloewy@lambdalegal.org              Clausen Miller P.C.
Telephone: (212) 809-8585                   10 S. LaSalle St., Ste. 1600
                                            Chicago, IL 60603
Kara Ingelhart                              312-606-7672
LAMBDA LEGAL DEFENSE AND                    lhausten@clausen.com
EDUCATION FUND, INC.
105 W. Adams, 26th Floor
Chicago, IL 60603-6208
Email: kingelhart@lambdalegal.org
Telephone: (312) 663-4413

John L. Litchfield
Ellen M. Wheeler
FOLEY & LARDNER, LLP
321 N. Clark St., Suite 2800
Chicago, IL 60654
312-832-4500
jlitchfield@foley.com
ewheeler@foley.com

William M. Lopez
FOLEY & LARDNER, LLP
90 Park Avenue
New York, NY 10016
wlopez@foley.com




                                        2
